               Case 1:21-cv-01568-KPF Document 9 Filed 03/31/21 Page 1 of 2




101 Park Avenue, Suite 1700
New York, NY 10178
Tel 212.878.7900 Fax 212.692.0940
www.foxrothschild.com


JASON B. JENDREWSKI
Direct Dial: 212-878-7952
Email Address: JJendrewski@FoxRothschild.com

                                               March 30, 2021
VIA ECF
The Honorable Katherine Polk Failla

                                                           MEMO ENDORSED
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, NY 10007

           Re:        Fischler v. Bomani Cold Buzz, LLC (1:21-cv-01568) (KPF) (BCM)
                      Request for Extension of Time to Respond to Complaint
                      and for Adjournment of Initial Pretrial Conference

Dear Judge Failla:

         We have been retained to represent Bomani Cold Buzz, LLC (“Bomani”) in the above-
referenced matter. On behalf of Bomani, and with the consent of plaintiff Brian Fischler
(“Plaintiff”), we respectfully request a 30-day extension of time for Bomani to respond to the
Complaint and a 30-day adjournment of the Initial Pretrial Conference. As we were recently
retained, additional time is requested so that we may complete our investigation of Plaintiff’s claims
and prepare our defenses. Additionally, the parties desire an opportunity to discuss this matter prior
to the filing of a responsive pleading.

       This application is Bomani’s first request for an extension of time for responding to the
Complaint and for an adjournment of the Initial Pretrial Conference. Bomani’s response to the
Complaint currently is due on April 2, 2021, and the Initial Pretrial Conference is scheduled to take
place on April 15, 2021. If granted, Defendant would respond to the Complaint by Monday, May 3,
2021, and the Initial Pretrial Conference would take place on or after Monday, May 17, 2021. The
requested extension and adjournment would not affect any other scheduled dates, except for the
deadline for the parties’ Joint Letter and Proposed Case Management Plan and Scheduling Order,
which the parties would submit by the Thursday of the week prior to the Conference.

           We thank the Court for its consideration of our requests.

                                                         Respectfully submitted,
                                                         /s/ Jason B. Jendrewski
                                                         Jason B. Jendrewski
cc:        Christopher H. Lowe, Esq. (via ECF)




Active\121187846.v1
         Case 1:21-cv-01568-KPF Document 9 Filed 03/31/21 Page 2 of 2


Application GRANTED. Defendant's response to the Complaint will be
due on or before May 3, 2021. Additionally, the initial pretrial
conference scheduled for April 15, 2021, is hereby ADJOURNED to May
20, 2021, at 10:00 a.m. The parties' joint letter and Proposed Case
Management Plan and Scheduling Order will be due on or before May 13,
2021.

Dated:    March 31, 2021                  SO ORDERED.
          New York, New York



                                          HON. KATHERINE POLK FAILLA
                                          UNITED STATES DISTRICT JUDGE
